Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 7/28/2021. Claims 1 and 3-21 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, and 13 are rejected under 35 U.S.C. 103 as obvious over Chen (US 20170204656) in view of Huang et al. (US 20160123071).
Regarding claim 1, 
A spring drive system for a window shade (as depicted in Fig. 1), comprising: a housing (30); a cord drum and a first gear fixedly connected with each other (as seen at 52) and pivotally connected with the housing (it can perform this function as claimed - note that a first element can be pivotally connected with a second element by way of other elements in , the cord drum being respectively connected with a first and a second suspension cord (each 54 for example); a second gear (on the left side 41 of fig. 2 - the lower one of the two middle gears of the 4 gears of 41) pivotally connected with the housing (it can perform this function as claimed - a first element can be pivotally connected with a second element by way of other elements in between); a first and a second spring reel (upper and lower reels of the left side 41 in fig. 2), the second gear and the first and second spring reels being disposed in a coaxial manner (as depicted in Fig. 2); a third gear (the lower one of the two middle gears of the 4 gears on the right side 41 of fig. 2) pivotally connected with the housing (it can perform this function as claimed - note a first element can be pivotally connected with a second element by way of other elements in between) and respectively meshed with the first and second gears (as depicted in Fig. 2), the third gear being respectively connected fixedly with a first and a second take-up reel at two opposite sides of the third gear (as depicted in Fig. 2, the upper and lower reels on the right side 41); and a first spring (43) disposed around the first spring reel and having an end anchored with the first take-up reel (as depicted in Fig. 2), and a second spring (44) disposed around the second spring reel and having an end anchored with the second take-up reel (as depicted in Fig. 2); wherein the first and second springs respectively unwind from the first and second spring reels and respectively wind around the first and second take-up reels when the cord drum rotates for unwinding the first and second suspension cords (it can perform this function as claimed), and the first and second springs respectively unwind from the first and second take-up reels and respectively wind around the first and second spring reels to urge the cord drum in rotation for winding the first and second suspension cords (it can perform this function as claimed), wherein the first suspension cord being connected with a first drum portion and the second suspension cord being connected with a second drum portion (as depicted in Fig. 2; note that the cords 54 wrap around 52 to wind and unwind, not 63).


    PNG
    media_image1.png
    526
    379
    media_image1.png
    Greyscale

All of the elements have been discussed above except the first and second spring reels are respectively rotatable relative to the second gear.  Attention is therefore directed to Huang which teaches a similar system in which the first and second spring reels (130/132) are respectively rotatable relative to the second gear (128/128A).  Also see paragraph 0039 which explains the reels “respectively rotate independently about the pivot axis P3 relative to the gear 128”.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have 

    PNG
    media_image2.png
    682
    497
    media_image2.png
    Greyscale

From Prior Art of Huang:
[0039] The two spools 130 and 132 can be pivotally connected at two opposite sides of the gear 128 about the shaft portions 128A and 128B, respectively. The spools 130 and 132 are thereby arranged coaxial to the gear 128, and can respectively rotate independently about the pivot axis P3 relative to the gear 128 and the housing 118.


All of the elements have been discussed above except the cord drum has a first and a second drum portion respectively located at two opposite sides of the first gear.  Attention is once again directed to Huang which teaches the gears 124 and 126 in the center of the drums (as seen in fig. 5) such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing 
Regarding claim 7, 
The spring drive system according to claim 1, wherein the cord drum and the first gear are rotatable relative to the housing about a first pivot axis (as can be seen in fig. 2), the second gear is rotatable relative to the housing about a second pivot axis (as can be seen in fig. 2), and the third gear and the first and second take-up reels are rotatable relative to the housing about a third pivot axis (as can be seen in fig. 2), the first through third pivot axes being disposed along a same straight line (as can be seen in fig. 2).
Regarding claims 8 and 13, all of the elements have been discussed above except claim 8, however, the examiner notes that claim 8 merely recites a duplication of the parts of claim 1 and the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Although the prior art does not disclose a duplication of all of the parts of claim 1, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided Chen with a second set of drums, gears, spring reels, etc. [as claimed in claim 8] in order to provide the expected result of a second lifting and spring drive mechanism for additional force/weight requirements as some non-limiting examples of reasons. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 10, 
The spring drive system according to claim 8, wherein the first through sixth gears have pivot axes disposed along a same straight line (as understand when looking at fig. 2 of Chen in light of its duplication).


Regarding claim 4, all of the elements have been discussed above except the second suspension cord exits the housing at a first end thereof, and the first suspension cord exits the housing at a second end thereof opposite to the first end.  Attention is therefore directed to Chang which teaches a similar system in which the second suspension cord exits the housing at a first end thereof, and the first suspension cord exits the housing at a second end thereof opposite to the first end (as seen in fig. 11 for example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Chen with cords oriented as taught by Chang in order to provide the predictable and expected result of a balanced lifting cord orientation and/or space saving.

    PNG
    media_image3.png
    518
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    387
    660
    media_image4.png
    Greyscale

Regarding claim 5, 
The spring drive system according to claim 4, wherein the first suspension cord extends past the second and third gears to the second end of the housing (this inevitably occurs via the modified Chen as seen in light of fig. 11 of Chang).  
Regarding claim 6, 
The spring drive system according to claim 5, wherein the second suspension cord extends in a direction opposite to that of the first suspension cord from the cord drum to the first end of the housing (this inevitably occurs via the modified Chen as seen in light of fig. 11 of Chang).  

Claims 9 is rejected under 35 U.S.C. 103 as obvious over Chen (US 20170204656) and Huang et al. (US 20160123071) as applied above, and further in view of DeWard (US 20100319860).
Regarding claim 9, the duplication of the parts of claim 8 inevitably teaches two housings with the respective parts therein, however, all of the elements have been discussed above except the housing includes a first and a second housing portion fixedly attachable to each other. Attention is therefore directed to DeWard which teaches a first and a second housing portion fixedly attachable to each other.  It would have been obvious to one of ordinary skill in the art at the time of the effective 

    PNG
    media_image5.png
    473
    570
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Chen/Huang fail to disclose a cord drum having a first and second drum portion disposed coaxially and at two opposite sides of the gear the examiner respectfully disagrees. As stated in the rejection above Chen disclose first and second coaxial drum portions. Applicant further acknowledges that Chen discloses two drum surfaces at opposite sides of the gear. As stated above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the device of Chen to have provided the reels in the center of the drums as taught by Huang in order to provide the predictable and expected result of reducing the parts or structures need to achieve a similar function.
.
Allowable Subject Matter
Claim 21 is allowed. 
Claims 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634